Appeal of MR. AND MRS. JOHN GUITAR.Guitar v. CommissionerDocket No. 353.United States Board of Tax Appeals1 B.T.A. 213; 1924 BTA LEXIS 219; December 18, 1924, decided Submitted December 4, 1924.  *219  The Board has no jurisdiction to entertain an appeal from a determination by the Commissioner of a deficiency in income tax for the year 1915, levied under the provisions of the income tax act of 1913.  Mr. and Mrs. John Guitar, the taxpayers, on their own behalf.  A. Calder Mackay, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *213  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal was heard on December 4, 1924, upon a motion of the Commissioner to dismiss for want of jurisdiction in the Board.  It appears that the petition of the taxpayers is based upon a letter from the Commissioner dated September 20, 1924, which letter denies a credit against an admitted tax for the year 1915, in the sum of $1,993.82 on account of an alleged overpayment of tax for the year 1914.  The letter of September 20, 1924, sets forth that such credit is denied for the reason that the statute of limitations has elapsed and is a bar to its allowance.  DECISION.  The Board has no jurisdiction, under section 280 of the Revenue Act of 1924, to entertain an appeal from a deficiency determined by the Commissioner under the provisions*220  of the Revenue Act of 1913.  Section 280 authorizes appeals to the Board only from determinations by the Commissioner under the provisions of the Revenue Acts of 1916, 1917, 1918, and 1921.  Section 274 provides only for *214  appeals from determinations of the Commissioner under the provisions of the Revenue Act of 1924.  The appeal must be and the same is hereby dismissed.